 In the Matter Of INTERLAKE IRON CORPORATION,A CORPORATIONandLOCAL UNION No. 1657, STEEL WORKERS ORGANIZING COMMITTEE,AFFILIATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCaseNo. C-1623.-DecidedJuly 21, 1941Jurisdiction:pig iron, coke, and coal byproducts manufacturing industry.Unfair Labor PracticesIn General:employer responsible for activities of an employee in behalf ofinside union of which he was president while he was temporarily engaged insupervisory duties.Interference,Restraint,and Coercion:statements by supervisory employees favor-ing inside union and hostile to outside union.Company-Dominated Union:charge of,dismissed.Discrvmination:making necessary reduction of personnel in manner violating em-ployer's usual lay-off policy, based on merit-rating system ; making necessaryreduction of personnel on basis of discriminatory application of a merit-ratingsystem ; charges of, dismissed as to eight persons.Remedial Orders:reinstatement and back pay;back pay ordernot to includeperiod between Intermediate Report and date of service of order in casesof employees foundby theTrial Examiner not to have been discriminatedagainst;heldpurposes and policies of Act require reinstatement of all em-they have ob-tained substantially equivalent employment.Mr. Stephen M. Reynolds, Mr. Albert P. Wheatley,andMr. Thur-low Smoot,for the Board.Pope & Ballard,byMr. Henry E. SeyfarthandMr. Lee C. Shaw,ofChicago, Ill., for the respondent.Mr. John J. Brownlee,of Chicago, Ill., for the Union.Cusack d Cusack,byMr. John F. Cusack,of-Chicago, Ill., for theAssociation.Mr. George Turitz,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges 1 duly filed by Local'Union No.1657, SteelWorkersOrganizingCommittee, affiliated with the Con-'The original charge was filed September 22, 1938,the amended charge, April 21, 1939,and the second amended charge, May 2, 1939.33 N. L. R. B., No. 112.613 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDgress ofIndustrial Organizations, herein called the Union; the Na-tional Labor Relations Board, herein called the Board, by itsRegionalDirector for the Thirteenth Region (Chicago,Illinois),issued itscomplaint dated April 21, 1939, against Interlake Iron Corporation,Chicago,Illinois,herein called the respondent, alleging that therespondent had engaged in and was engagingin unfairlabor practicesaffecting commerce, within the meaning of Section8 (1), (2), and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint,accom-panied by notice of hearing thereon and copies of the amended charge,were duly served upon the respondent, the Union and Employees As-sociationof Interlake Iron Corporation, herein called the Association.With respect to the unfair labor practices, the complaint, asamended at the hearing hereinafter referred to, alleged, in substance.that the respondent : initiated, fostered, and promoted the formationand continuation of the Association; by diversemeans advised, en-couraged, urged, and warned its employees to join the Association,and otherwise dominated and interfered with the administration oftheAssociation and contributed support thereto; advised, urged,and warned its employees to refrain from becomingor remainingmembers of the Union and made disparagingremarks to its em-ployees about the Union and its leadership ; on and before January7, 1938, warned employees that if the Union won inan election tobe conducted by the Board on January 7, 1938, the respondent wouldcloseits plant; laid off or discharged and refused and failed to employRay Beckley, Henry Buehler ,3 Paul Bulich, Peter Cipich, ClarenceCristy, Joseph DiSanto,4 George A. Dreznes, Jr.,5 Harry Horton,EliKnezevich,Alex Kostuch,6 Anton Kure, John Nazy,7 HenryNewsam,3 Glen Rose, Emil Ulaszek, and Gage Woods because theyjoined' and assisted the Union and engaged in concerted activitieswith other employees for the purpose of collective bargaining and,other mutual aid and protection, thereby discouraging membership inthe Union;" and.by the foregoing and other acts interfered with, re-2The Union was referred to in the charge,amended charges,complaint,and other papersin this proceeding as Amalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Local No 1657, through Steel Workers Organizing Committee,affiliatedwiththe Congress of Industrial Organizations.On March 20,1941, pursuant to motion madeby lodges of the Amalgamated Association of Iron,Steel and Tin Workers of NorthAmerica and Steel Workers' Organizing Committee,and upon due notice to the parties,the Board ordered that the caption and record in this proceeding be amended so as tostate the name of the Union as set forth above8Erroneously listed in the Amendment,to the complaint as Henry Buehler4 Erroneously listed in the complaint as Joseph De Santo.6Erroneously listed in the complaint as George J Drezues, Jr.6Erroneously listed in the complaint as Alex Kosctch.7 Erroneously referred to in the record as John Nazi8Also referred to in the record as Bert Newsam9The complaint,when served, did not name Cipich and Newsam. On May 4,1939, ,theTrial Examiner granted the motion of counsel for the Board to amend the complaint .INTERLAKE IRON CORPORATION615strained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. ,The respondent filed its answers to the complaint and the amend-ment to the complaint, admitting that it laid off or discharged theemployees named in the complaint, as amended, but otherwise denyingthe allegations of the complaint, as amended, with respect to theunfair labor practices.The respondent's answers affirmatively al-leged that the employees named, were laid off along with a largenumber of other employees because of reduced operations and neces-sary reduction of working forces and in accordance with a fair andjust system of rating employees.The answers further alleged thatthe Board, the Union, and each of the said persons named in thecomplaint, as amended, were guilty of lathes in that an unreasonabletime elapsed between the commission of the alleged unfair labor prac-tices set forth in the complaint and the service of said complaintupon the respondent.On May 1, 1939, at the hearing hereinafter mentioned, the Asso-ciation filed its petition to intervene, wherein, among other things,it alleged that on January 7, 1938, pursuant to a Direction of Elec-tion issued by the Board, an election by secret ballot was conductedamong employees of the respondent at which the Association re-ceived a majority of the ballots cast; that on April 23, 1938, theBoard certified the Association as the exclusive representative forpurposes of collective bargaining of all employees eligible to parti-cipate in the election ; that the Association 'represented all the re-spondent's hourly employees; that on'August 1, 1938, the Associationentered into an oral contract with the respondent, contained in astatement of agreement issued by the respondent on August 1, 1938,which contract was in full force and effect and not terminable byeither party prior to August 1, 1939; that any order issuing as aresult of the hearing would affect the contract; and that the allega-tions of the complaint were in derogation of the results of theelection..Pursuant to notice, a hearing was held at Chicago, Illinois, fromMay 1 to June 30, 1939, before Herbert Wenzel, the Trial Examinerduly designated by the Chief Trial Examiner.The Board, the re-spondent, and the Association were represented by counsel and par-ticipated in the hearing.At the commencement of the hearing theAssociation submitted to the Trial Examiner its petition to interveneabove described, which petition the Trial Examiner granted "to theextent that the Association is interested."On June 26, 1939, at theby adding the names of Cipich and Newsam as employees discriminated againstAtthe same time counsel for the Board placed in evidence a copy of the second amendedcharge. 616DECISIONS OF NATIONALLABOR RELATIONS BOARDhearing, the respondent filed a motion that the record remain openfor the testimony of one Thomas Adams, which motion was grantedby the Trial Examiner by his order dated July 20, 1939, which wasduly served upon the parties.Pursuant to the order a further hearingwas held before the Trial Examiner on July 29, 1939, at Washington,D. C., at which place the Board and the respondent were representedby counsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues, was afforded all parties at the hearings.During the course of the hearings the Trial Examiner made a numberof rulings on motions and on objections to the admission of evidence.The Board has reviewed such rulings of the Trial Examiner andfinds that no prejudicial errors were committed.The rulings arehereby, affirmed.During the course of the hearing the respondentand the Association made several motions to dismiss the complaintrulings on which were reserved by the Trial Examiner.On or about June 15, 1940, the Trial Examiner filed his Inter-mediate Report, copies of which were duly served upon the parties,in which he denied the respondent's and the Association's respectivemotions to dismiss the complaint, rulings on which had been reservedat the hearing, except for the portions thereof which were consistentwith the findings of fact and conclusions of law in the IntermediateReport.He found that the respondent had engaged in and was en-gaging in unfair labor practices affecting commerce within the mean-ing of Section 8 (1) and (3), and Section 2 (6) and (7) of the Act,and recommended that the respondent cease and desist from suchpractices and that the respondent reinstate with back pay HenryBuehler, Eli Knezevich, Glen Rose, and Gage Woods.He also rec-ommended that the complaint, as amended, be dismissed with respectto the 12 other employees named therein and in so far as it allegedthat the respondent had engaged in unfair labor practices within themeaning of Section 8 (2) of the Act.On July 10, 1940, the Unionfiled exceptions to the Intermediate Report.On July 11, 1940, therespondent requested oral argument, and on July 12, 1940, the Asso-ciation requested oral argument and the respondent 'and the Associa-tion filed their respective exceptions to the Intermediate Report.OnOctober 3, 1940, pursuant to notice, a hearing was held before theBoard at Washington, D. C., for the purpose of oral argument.Therespondent and the Association were represented by counsel and par-ticipated in the hearing.The Board has considered the briefs andthe exceptions to the Intermediate Report and, in so far as they areinconsistentwith the findings, conclusions, and order below, findsthe exceptions to be without merit. IIQTERLAKE IRONoORPOR.ATPON617Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTInterlake Iron Corporation is a New York corporation having itsprincipal place of business in Chicago, Illinois. It is engaged inthe business of manufacturing and distributing pig iron, coke, illumi-nating gas, and coal products and has manufacturing plants andblast furnaces located in the States of Minnesota, Pennsylvania, Ohio,and Illinois.This case is concerned only with the Chicago, Illinois,plant.Practically all the raw materials used in manufacture at the Chi-cago plant, consisting chiefly of from 600,000 to 700,000 tons of ironore per year, about 1,000,000 tons of coal per year, and large quantitiesof limestone, are transported to the plant from outside the State ofIllinois.The total production of the Chicago plant amounts an-nually to approximately 350,000 tons of pig iron, 700,000 tons ofcoke, and large amounts of gas, tar, light oil, and ammonia.Ap-proximately 35 per cent of the pig iron and 25 per cent" of the coke'are transported to customers outside the State of Illinois, and the,light oil and ammonia are also sold and transported throughout" the'United States.The number of persons employed at the Chicagoplant usually varies between about 600 and 1,000.U. THE LABOR ORGANIZATIONS INVOLVEDLocal Union No. 1657, Steel Workers Organizing Committee, is alabor organization affiliated with the Congress of Industrial Organi- 'zations, herein called the C. I. O.It,admits to membership employees,of the respondent.Employees Association of Interlake Iron Corporation is a labororganization without outside affiliation. It admits to membershipemployees of the respondent.M. THE UNFAIR LABOR PRACTICESA. Baokgrownd; the PlanThe respondent's Chicago plant, generally known as the "SouthChicago Plants," is divided " into two divisions, commonly referredto as the "Coke Oven Division" or "Coke Oven Plant," and the "Fed-eral Blast Furnace Division" or "Furnace Plant." In. the Coke OvenDivision the coke ovens and auxiliary equipment occupy about 100acres; the coal dock, 30 acres; and the gas line and other equipment, 618DECISIONS OF' NATIONAL LABOR RELATIONS BOARD40' acres.The Blast Furnace, Division is a separate section of theplant, occupying about 70 acres across a river from the Coke OvenPlant.The testimony frequently refers to the "coke side" or the"furnace side" as separate groups, as they are separate operationsin buildings some distance apart.Shortly after passage of the National Industrial Recovery Act byCongress on June 9, 1933,10 the respondent called a meeting of its em-ployees at which Charles L. Waggoner, the plant manager, readSection 7a of that statute, which dealt with labor relations.There-after, on June 14, a meeting of representatives of the employees inthe various departments, called by the respondent, was- held in Wag-goner's office.Waggoner read an employee representation plan,,herein called the Plan, which was discussed paragraph by paragraphby him and the representatives and, after Waggoner left the room,was then unanimously approved and accepted by the representatives.The next day ballots prepared by the respondent were distributedamong the employees for them to vote on whether or not to havean employee representation plan.They voted 228 to 8 in favor ofhaving a plan.Printed copies of the Plan were then distributedamong the employees who, on the following day, June 16, 1933, voted254 to 7 in favor of its adoption, again on ballots provided by therespondent.Most of the employees participating in the electionswere from the Coke Oven Division as the Blast Furnace Divisionwas not then employing its full force.The Plan provided for a Joint Council consisting of elected employeerepresentatives and appointed representatives of management, eachside having one vote.Waggoner served as the first chairman of theJoint Committee but, on his resignation, was succeeded by HarryNicholas Harper,' an employee representative.Later Frank Kimbel,a foreman, served as chairman, and he was succeeded by MiltonRaybould, another foreman.Kimbel and Raybould were manage-ment representatives.DavidMedalie, plant personnelmanager,served as secretary of the Plan and edited the minutes of all the meet-ings.The respondent also furnished a stenographer who took short-hand notes of the proceedings.Employee representatives were paidfor the time spent conferring with the management or attendingauthorized committee meetings.The Plan had no means of inde-pendent financial support.No dues were paid and all expenses andrequirements were met by the respondent. 'While the employee rep-resentatives met once a month as a separate group, the record showsthat the Plan received support from the respondent and was at alltimes under its influence, supervision, and domination.10 48 Stat. 195.,'Harper was generally known as Nick Harper, and was so referred to in the record. INTERLAKE IRON OORPOR.ATTON619In about August 1933 a number of employees organized the Inde-pendent Gas Workers Union, an affiliate of the American Federationof Labor.Meetings were held over a period of several weeks, butthe organization was abandoned after a number of its members, in-cluding all the officers, were laid off or discharged.The employeeswere subsequently reemployed, following intervention of the NationalLabor Board of the National Recovery Administration, but theorganization was never revived.During the year 1935, at a time when the Act was being consideredby Congress, the employee representatives of the Plan were notifiedby Medalie to report to Waggoner, which they did.Waggoner hadprepared a telegram stating that the Employees Representation Planopposed the passage of the Act, which he asked the representatives tosign.The representatives retired from the office for discussion andthen returned and signed the telegram.No attempt was made to abandon any of the practices found inthe paragraphs above with respect to the Plan until about April 28,1937, when, as set forth below, the Plan was officially dissolved. It isclear that for nearly 2 years after July 5, 1935, when the Act becamelaw, the respondent persisted in dominating and interfering with theformation and administration of the Plan and contributing financialand other support thereto.The allegations of the complaint, however,are not directed at the Plan and we shall therefore make no conclusionsof law with respect thereto.B. The Association1.Chronology of eventsOn April 21, 1937,-9 days after the constitutionality of the Act wasupheld by the Supreme Court of the United States,12 the managementof International Harvester Company, which had a plant adjoiningthe respondent's Chicago plant, wrote a letter to its employees in-forming them of action taken by the Board in a decision datedNovember 12, 1936, with respect to an employee representation planat the Fort Wayne plant of the International Harvester Company.13Waggoner obtained a copy of the letter and on April 28, 1937, hecalled a special meeting of the Joint Council of the Plan for thepurpose of its dissolution.The employee representatives in attendance at the last' meetingwere Nick Harper, Albert-Swanson, John Baricevac, Peter Ojanovac,Warren McHenry,' Sr., Harry Baadsgaard, Carl Klein, John Lutgen,12N. L. R. B. v. Jones&Laughlin Steel Corp.,301 U. S. 1, and three other cases inwhich the Board was a party, all decided April 12, 1937.'aMatter of International Harvester CompanyandLocal Union No. 57,InternationalUnion, United Automobile Workers of America, 2 N.L. R. B. 310. 620DECISIONS OF'NATIONAL LABOR 'RELATIONS BOARDOliver Johnson, and Harry Stokes, Jr.The management represent-atives included Charles L. Waggoner, Fred Hagedorn, Phillip John-son,Milton Raybould, Richard Oliver, and Howard W. Smith.Waggoner read a prepared statement to the Joint Council in whichhe quoted the following portion of the International Harvester Com-'pany's letter to its employees above referred to:The Board did not find or suggest that the Company had dis-criminated in any way against the employees who were membersof unions.The Board's conclusion that the operation of thePlan interfered with employees' freedom of action, was basedlargely on its findings that-the Company initiated'the plan andcommended it to the attention of new employees; and that theCompany paid for printing the minutes of meetings and electionballots and allowed employe representatives their regular hourlypay while attending to Council activities; and that the exten-sion of the Council proceedings to cover subjects of safety,athletics, recreation, Employee Benefit Association and other mat-ters of mutual interest constituted improper support of the planand tended to lead to an inadequate discussion of the more funda-mental subjects of wages, hours, grievances, etc.Waggoner's prepared statement then continued :While our Employees' Representation Plan does not exactlyfollow the lines of the International Harvester Council Plan,it is sufficiently similar that there is little doubt that it wouldbe subject to criticism.The Interlake Iron Corporation, beingdesirous of cooperating with the government's effort to eliminateindustrial strife and in the belief that it is not for the bestinterest of the employees or the Company to continue collectivebargaining under a plan which may be subjected to criticism,has come to the conclusion that it should no longer deal withthe representatives of employees elected under the "Plan of Em-ployees' Representation-South Chicago Plants-Interlake IronCorporation."Waggoner then moved that the Plan be dissolved and that theminutes of the meeting be posted in the plant as notice to the employeesof such dissolution.He also stated :'We want to take this opportunity to thank the Employees'Representatives, together with the' representatives of the Man-agement, for the earnest effort and fairness with which they haveapproached matters coming under their jurisdiction in the past.With the spirit of fairness on both sides we have been able tosettle our differences amicably.We believe that as long as thespirit of fairness exists between our employees and ourselves, fairand just solutions to our problems are possible. INTERLAKE IRON GORPOR.ATION621The minutes of the meeting in evidence state that Waggoner nextrequested that action be taken on his motion, which was thereuponseconded by Superintendent Hagedorn and passed without discussion.The meeting then adjourned, having lasted, according to the minutes,from 1:05 p. m. to 1;15 p. m. Thereafter copies of the_ minutes wereposted in the plant and it became generally known among the employ-ees that the Plan had been dissolved.The recorded minutes of the dissolution meeting mention no otherdiscussion or colloquy. Harper, while not specifically denying the state-ments attributed to Waggoner in the minutes, testified that Waggonersaid : "Well, boys, I suppose you have been reading the papers.Youknow that the Supreme (Court) has upheld the National Labor Rela-tions Act, and that means the end of our employees' representationplan.But you need not feel alarmed about the situation; you don'thave to go on the outside to join a union.You can form your ownorganization in the plant.Now if you need any further information,you know where to get it."Harper further testified that Waggonerthen berated the President, Congress, and the Administration in Wash-ington, because of the existence. of laws which made it necessary todissolve various employee representation plans which for years had"worked very well."Waggoner denied having made the statementsattributed to him by Harper, contending that he merely read the pre-pared statement recorded in the official minutes.He testified that hedid not remain after the meeting adjourned as he was late for thefuneral of his brother, adding, "I got up and said, `So long fellows, Isuppose you want to say goodbye to one,another.'And the manage-ment representatives and Miss Oliver 14 left with me."Hagedorn andRaybould,management representatives, corroboratedWaggoner's.testimony.Swanson, Baricevac, Klein, and Stokes, Jr., employee rep-resentatives, denied Harper's testimony and the other employee repre-sentatives who testified made no specific reference to statements ofWaggoner at this meeting.Baricevac, who had been called by therespondent, testified thatWaggoner spent about 5 minutes readinghis prepared statement and then spoke for 10 to 25 minutes extempora-neously.He also testified that no minutes were taken at the meeting.The record shows clearly that much discussion took place at meetingsof the Joint Council which was not recorded in the minutes,' eitherbecause someone requested that it be "off the record" or because it tookplace before or after the formal meeting.While we are convinced, aswas the Trial Examiner, that Waggoner made statements to the mem-bers of the Joint Council on April 28 other than those admitted by him,we are of the opinion, as was the Trial Examiner, and find, that theU The stenographer,a regular employee of the respondent,who recorded the minutesof the1 meetings of the Joint Council. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord as a whole does not justify a finding that he made the particularstatements attributed to him by Harper.After the representatives and the stenographer left the room, dis-cussion took place among the employee representatives, during whichCarl Klein suggested the formation of an unaffiliated, or independent,union.The employee representatives decided to canvass their employeeconstituents to determine whether they wanted to join the A. F. of L.or the C. I. O. or form an independent union. They agreed to hold d-ameeting at the Calumet Park Field House, which was outside the plant,about a week later for the purpose of reporting their findings as tothe employees' wishes.Many of the employees were canvassed and' it appears that somefavored the C. I. 0., while others were non-committal or favored anindependent organization.A few favored the A. F. of L. Somedepartments were canvassed haphazardly while in others the canvasswas more thorough.The men in Carl Klein's department appearedto be equally divided in their preference for the C. I. O. or an inde-pendent organization, while the department represented by Harperwas at least 90 per cent for the C. I. O. Baricevac testified that thedock coal department was unanimous for the C. I. 0., while Stokes,Jr., testified that the sentiments of the engineers and firemen in hisdepartment were divided among all three types of organization, withno majority for any one. Swanson testified that a majority of themen in his department, practically all stationary engineers, favoredan independent organization.There is insufficient evidence to supporta finding as to results of the canvass of employees made by the otherrepresentatives, except that there was divided sentiment among theemployees.On April 28, 1937, when the Plan was dissolved, there was no labororganization claiming to represent the employees of the respondent.Immediately, however, the employees throughout the plant exhibitedinterest in labor organizations.On April 29 the Union field a meet-ing at which numerous employees signed application cards.At aboutthe same time Harry Stokes, Sr., Herbert Feldt, and Harry Snell,who were employed as licensed stationary engineers, took steps to,form an organization limited to the employees of the plant.Stokes,Sr., Snell, and Feldt often rode home from work together and forseveral days in the latter part of April they discussed promoting anunaffiliated organization among the employees.On the evening of Monday, May 3, 5 days after dissolution ofthe Plan, Snell, Stokes, Sr., and Feldt conferred with John Cusack,attorney of record for, the Association, at the South Chicago Y. M.C. A. and retained him as counsel to organize the Association.Cu-sack discussed the "Wagner Act" and preorganizational procedure to I4V.PERLAK'E IRON OOI POR;AP ON623establish and incorporate an independent organization.He urgedincorporation, stating that a charter would give employees a feelingof stability and free the organization from "Company Union" allega-tions.Stokes, Sr., Feldt, and Snell advanced the cost of incorpora-tion, a "purpose clause" for inclusion in the charter application wasprepared, and a form for the application cards was drafted.Anothermeeting was scheduled for the following Saturday, May 8, 1937.Stokes, Sr., had the application cards printed and personally advancedthe cost on May 5, 1937, when they were delivered to him.The meeting agreed upon by the Plan representatives was held atthe Calumet Park Field House on May 5, 1937.Harper arrived lateand remained for only a short time.He accused the other represent-atives, particularlyWarren McHenry, Sr., and Harry Stokes, Jr., offailing to poll all the employees in their respective departments, andhe accused McHenry of sponsoring an independent union in violationof an agreement among the representatives to await the result of thecanvass and then abide by the wishes of the majority of employees.He contended that organizers had called at the homes of employeeson behalf of an independent organization.Harper, Klein, and otherrepresentatives announced the results of the canvass in their respec-tive departments and some discussion took place.However, no actionwas taken and no plans were made for a future meeting.The next day, May 6, McHenry, Sr., was in the gatehouse whenHarper came to work.McHenry, an employee in the respondent'spersonnel department, had obtained leave of absence the previous day,May 5, in order to take temporary employment elsewhere.He in-formed Harper that an independent association was being organizedand he displayed application cards of the Association, adding thathe was giving them to the former employee representatives for dis-tribution to the employees.Harper refused to take any applicationsbut joined the Union the same day and became an open advocate inits behalf, soliciting and "signing up" numerous employees.McHenrydenied that he had the applications when he so encountered Harper,contending that it was only a few days after the Plan had been dis-solved on April 28, 1937.The Trial Examiner, who saw and heardthe witnesses, accepted Harper's' testimony in this respect, and wefind that the incident occurred as testified to by Harper.Applicationcards for both the Association and the Union were distributed amongemployees and some solicitation was carried on during working hours.Both the Union and the Association engaged equally in this practicein their organization campaigns.Apparently the respondent did notobject to such activity by either group as the solicitation generallydid not interfere with the employees' work.Such canvassing as wascarried on in the plant was usually carried on during rest periods 624 -DECISIONS OF' NATIONAL LABOR RELATIONS BOARDor immediately after work hours, although on occasion certain em-ployees would return to the plant on their off-days for the purposeof solicitation.It was not unusual for employees to come into theplant on their off-days, and hence it did not cause interrogation bysupervisors.On May 8, 1937, Stokes, Sr., Snell, Feldt, and several other employ-ees met with Cusack at the South Chicago Y. M. C. A. pursuant to thearrangements which they had made at their May 3 conference, asstated above.On that day and the next 15 employees signed anapplication for articles of incorporation for the Association, whichwas submitted to the Secretary of State for the State of Illinois.-The Association then sponsored an open organizational mass meet-ing for all employees, which was held on May 12, 1937, at the SouthChicago Masonic Temple.On May 20, 1937, the Association held itsfirst closed meeting at the Masonic Temple.Herbert Osgood, anemployee, served as chairman, and at this meeting temporary officerswere elected.Those elected were Leo Mitchell, president; AlbertVelchek, vice president; Carl Klein, secretary; Elmer Klefman, treas-urer; and Gus Krause, sergeant at arms.The first three were formerPlan representatives.Stokes, Sr., Snell, Feldt, and Johnson turnedover the application cards and dues money to the new officers.There-after Stokes' activity completely ceased.A committee, consisting ofColumbus Brooks, Leon H. Wheeler, Gus Krause, Carl. Klein, andAxel Johnson, was appointed to confer with the management of therespondent and to request sole bargaining rights.The committee,together with the temporary officers, presented its demand to themanagement.On May 25, 1937, the respondent posted notices to its, employeesstating that the Association had requested recognition as the solebargaining agency for all the employees.The notice concluded withthe statement that the respondent had agreed to recognize the Associa-tion as the representative of its members and had asked for a reason-able time in which to consider the request to bargain for all employees.On June 2, 1937, after demand by a committee from the Union, therespondent posted similar notices with respect to the Union, whichhad likewise been active and had been gaining members.Four of theeight members of the committee referred to were former Plan repre-sentatives, and Harper, the first permanent chairman of the Union,had been the most active employee representative under the Plan.On June 3, 1937, the Association held another meeting and adopteda constitution and set of bylaws prepared by Cusack. Permanentofficerswere chosen early in July at an election conducted by theAssociation at the St. Kevin Church Hall.The permanent officers15The corporate charter was issued on May 13, 1937. INTERLAKE IRONCORPORATION625together with the representatives elected from the various departmentsconstituted a board of representatives and held separate meetings,aside from the general membership meetings, in order to carry onthe executive business of the Association.A demand was made onthe respondent' for a graduated vacation plan which the managementrefused, claiming that it could not bargain with the Association onsuch matters until it established that it represented a majority of theemployees.Minor demands, such as requests for drinking fountains,were, however, granted.Regular membership meetings were held atfirst every week and later every 2 weeks.On June 24, 1937, the Union filed a petition with-the Board allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees at the respondent's plant, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the Act. On September 9, 1937, the Board ordered an in-vestigation and authorized the Regional Director to conduct it 'andprovide for an, appropriate hearing upon due notice.On September24 and 25, 1937, pursuant to notice, a hearing was held at Chicago,Illinois, before a Trial Examiner duly designated by the Board.Aftersued a Direction of Election,18 finding a unit appropriate for the pur-poses of collective bargaining and designating the employees eligibleto participate in the election.Pursuant to the Direction of Electionand amendments thereto, an election by secret ballot was conductedon January 7, 1938, under supervision of agents of the Board.Boththe Union and the Association appeared on the ballot and employeeswere given a choice of either organization or neither.On January 11,1938, the Regional Director issued his Intermediate Report on SecretBallot, and reported the following :Total Number Eligible--------------------------------------- 865Total Number Ballots Cast----------------------------------- 754BallotsCast for Employees' Association of Interlake IronCorporation----------------------------------------------- 437Ballots Cast for Steel Workers Organizing Committee for theAmalgamated Association of Iron, Steel & Tin Workers ofNorth America,Local No.1657-----------------------------280Ballots Cast by Employees Desiring Neither Organization-------19Challenged Ballots Cast--------------------------------------14Blank Ballots Cast------------------------------------------0Ballots Spoiled or Void---------------------------------------4On January 16, 1938, the Union filed objections to the Report, allegingthat the fair and impartial conduct of the ballot had been interferedwith by the activities of Cusack, the respondent, and the Association.18Matter of Interlake Iron CorporationandAmalgamated Association of Iron, Steel andTin Workers of North America, Local No. 1657,4N. L. R. B. 55. 626DECISIONSOF NATIONALLABOR RELATIONS BOARD.A hearing on the objections was held on March 7 and 8, 1938, atChicago, Illinois, before the same Trial Examiner who presided atthe hearing in the present proceeding, and on April 14,1938, a hearingwas held before the Board in Washington, D. C., for the purpose oforal argument.The Board issued its Decision and Certification ofRepresentatives 17 on April 23, 1938, finding that no activities of therespondent or officers or members of the Association created any im-pediment to, or interfered with, the fair conduct of the election.Theactions of Cusack were characterized as unprofessional and objection-able and not setting an example conducive to maintaining properdecorum at the polls.The Board concluded, however, that his conductwas not such as to warrant invalidation of the election results.TheAssociation was thereupon certified as the exclusive representative ofall employees within the appropriate unit for the purposes of collectivebargaining.The Association was thereafter recognized by the respondent asthe employees' sole bargaining agent.It bargained with the respond-ent for a more liberal vacation plan, for a safety bonus to be paid incash, and for more frequent pay days. The respondent refused toalter the vacation plan already in effect, but did institute more frequentpay days and, apparently in lieu of the more liberal vacation planproposed, the safety bonus.The question of seniority rights cul-minated in the, Association's proposing to the respondent, throughits seniority committee, a merit-rating system, already inauguratedby the respondent and urged by Cusack. The respondent acceptedthe proposal.Minutes of Association meetings reveal that for monthsafterwards the members still did not clearly understand its operation.On August 1, 1938, the respondent and the Association entered intoa contract which was incorporated in a statement of agreement signedby the respondent and posted in the plant.The agreement embodiedthe various provisions agreed upon at bargaining conferences, and setout the general outline of the merit-rating system.The agreementprovided for arbitration, the expenses to be paid jointly by the re-spondent and the individual employee involved.2. Conclusions with respect to the AssociationThe evidence is insufficient to support a finding either that the re-spondent through its supervisory employees interfered with theformation of the Association or that the Association was the successorto the plainly dominated Plan.The Association and the respondentcontend, moreover, that the issues with respect to alleged violation ofSection 8 (2) of the Act were resolved by the Board's certification ofthe Association, and that the Board is for this reason estopped from17 6 N. L R. B. 780. INTERLAKE IRON CORPORATION627finding that the respondent violated Section 8 (2) of the Act withrespect to the Association.While we do not agree with this con-tention,18 in considering the status of the Association, it is highlysignificant that the Union, the officials of which were in close touchwith the respondent's employees, accepted the Association as an elec-tion rival and allowed its certification without once raising the issueof the respondent's domination or support of the Association, or of theAssociation's capacity to act as collective bargaining representativeof the employees.Even when, on September 22, 1938, it filed theoriginal charge against the respondent, it included no allegation thatthe Association was company dominated. Indeed, the Union filedno charge of domination or'support of the Association until April1939, a year after the certification and 2 years after the Association'sinception.As found in Subsection C, below, officials and supervisory employeesof the respondent made numerous statements during the Association'sorganizational campaign in favor of the Association and in opposi-tion to the Union.We are of the opinion, however, as was the TrialExaminer, that notwithstanding such activities of the respondent,the evidence adduced at the hearing, considered in the light of allthe circumstances, affords an insufficient basis upon which to sustainthe allegation that the respondent dominated, interfered with, andcontributed support to the Association.We shall accordingly dismissthe portions of the complaint so alleging.C.biter f erence, restraint, and coercionStarting in May 1937 and for several months thereafter there wasconsiderable activity at the respondent's plant as a, result of themembership drives being conducted by both the Union and theAssociation.On or about May 5, just prior to the meeting of the former Planrepresentatives in the Calumet Park Field House referred to above,Harper talked to, a group of about 60 employees in the washroomimmediately after his work.At least one foreman was in the roomat the time.Harper announced that the poll he and his associateshad conducted revealed that 98 per cent of the employees in his de-partment favored the C. I. O. and that he was going to join theUnion and "cast his lot with them.""'Before Harper left the wash-room, however, Bench, superintendent of maintenance, and his imme-diate supervisor, came in and told him that Waggoner, the plant'S See N. LR. B.v.McKesson&Robbins, Inc., etc.,8 L. R. R. 383, decided May 5, 1941,(App D C )enforcing as modifiedMatterofMcKesson&Robbins, Inc,etc.andInter-national Longshoremen&Warehousemen'sUnion, Local No. 9, District1, affiliated withthe C I.0., 19N. L. R. B. 778.Shortly thereafter Harper did join the Union and was elected chairman.4 501 22-4 2-vol 33-41 628DECISIONSOF NATIONALLABOR RELATIONS BOARDmanager,wanted to see him before he went home. Bench did not,deny this testimony.Harper wentto seeWaggoner, who, accordingtoHarper, inquired about the employees' sentiment since the Planhad been dissolved.Harper told him that he did not know aboutall departments but that his group favored the C. I. O.He testifiedthatWaggoner .then discussed reports that C. I. O. leaders werecommunists and suggested that the plant employees who were notjoining the C. I. O. needed a leader like Harper.Harper insistedthat he would join the Union, and after further discussion he left.Harper further testified that in the early part of July 1937 Wag-goner saidto him, referring to his union activities, that "he had tworoads to choose from, the right and the left."Waggoner deniedhaving made the statements attributed to him, and denied havingspoken with Harper at all on the occasion in May referred to.TheTrial Examiner, who saw and heard the witnesses, found that Wag-goner made the statements and we agree with this conclusion.OnMay 30 Harper was seriously injured near the plant of RepublicSteel Corporation where a strike was in progress and Harry Eagle-ton acted as chairman of the Union in his stead.Eagleton testifiedthat during June 1937, at a conference with Waggoner regardingthe grievance of an employee member of the Union, he discussed theRepublic Steel strike with Waggoner.Waggoner stated, accordingto Eagleton, that if the Republic Steel Corporation could not runits plant as it saw fit, it would close up, and that the Republic SteelCorporation would never sign a contract with the C. I. O. becauseitwas "communistic, irresponsible and not incorporated."He sub-sequently added, Eagleton testified, "Why don't you use your headand break away from this communistic outfit?" and ". . . the Em-ployees Association will get you as far as the C. I. 0."Waggonerdenied making the statements but on the basis of the Trial Exam-iner's impression of the witnesses; and on all the evidence we findthat the colloquy occurred as above set forth.Gage Woods, an employee, testified that just before he was laidoff in May 1938, Nicklaus, who was assistant superintendent of theCoke Oven Division" and had general supervision over all foremen,noticed-some union buttons on his cap.After examining these Nick-laus said, "Ah, watch your step."Although denied by Nicklaus, theTrialExaminer placed full credence in the testimony of Woods,recited above.We find that Nicklaus made the statement in question.Buchler, another employee, testified that in June 1937, when he,was speaking with Kimbel, foreman of the oven department, abouttaking up a collection for Harper, who had been injured; Kimbelwarned him not to be so active on behalf of the Union, stating,"Henry, don't have quite so much to say. I have known you INTERLAXIEIRONCORPORATION629for a long time. It will be better for you." Although Kimbeldenied making the statements the Trial Examiner found that thestatements had been made, and we agree with this finding.Buehler, also testified that shortly after he joined the Union onMay 6, 1937, Schrock, the second-shift foreman,' came to him and,referring to his union button, said "What have you got that on therefor?You are throwing your money away."Dreznes, an employee,testified that on an occasion when he was struck on the head by asledge hammer Schrock remarked, "Well, you won't hurt his headso long as you don't hurt his buttons."Dreznes had been accus-tomed to wear his C. I. 0. button on his cap. Schrock denied makingthese statements, contending that although he saw many buttons onthe men, he never paid any particular attention and did not knowanyone's union affiliation.The Trial Examiner found Schrock'stestimony not worthy of credence, and after considering the fullrecord and the -demeanor of the witnesses on the stand, credited thetestimony of Buehler and Dreznes. ' We find that the statementswere made.Newsam, an employee, testified that Irving Buckner, a relief fore-man in the coke-handling department, came to him in August orSeptember 1937 and told him that if he expected to get anywherehe would' have to join the Association, and that on Newsam's reply-ing that he -did not recognize the Association as a union, Bucknersaid "that's up to you but it may cost you something." Bucknerdenied making the statements.Sopcic, an employee who accordingto Newsam was present at the time, denied hearing it and testified,"I don't know nothing about that."Woods testified that in April1938 Buckner told him, "the company wouldn't stand for any out-side union to come in and organize their employees," and that when,Woods asked Buckner if he was opposed to a union he was told byBuckner that if an attempt was made to organize the employeesin the respondent's plant, the same thing would happen to them thathappened at Republic Steel.Buckner further 'said, according toWoods, that he was a company man and as such he stood for the openshop.Buckner denied making these statements.The Trial Exam-iner who saw and heard the witnesses found Buckner's denials notconvincing and fully credited the testimony of Newsam and Woods.We find that Buckner made each of the statements referred to inthis paragraph.Glen Rose, an employee, testified that about December 30, 1938,Raybould, a foreman in the mechanical department, told him that heshould take his C. I. 0. button off and "quit being so active in theC. I. 0.," adding, "You ought to know you are on the spot."Horton _testified that shortly after the Board election Raybould advised 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim to take off his C. I. 0. button and throw it away, since it wouldno longer do him any good.Knezevich testified that in May 1938Raybould suggested that he should change his unionallegiance, say-ing, "Come over to us," and, "Could it comeI signyou up?"Hetestified further "Well, I told him, I won't sign up with him, I keepthe buttons on of this union I told him."Kesser, chairman of the,union's grievance committee, testified that on an occasion in June,July, or August, 1937, when he was discussing a grievance with afellow committeeman, Raybouldcameto them and told them to"break it up, that we knew we were on the spot for being in theC. I. 0., and we shouldn't be standing around talking aboutunions,that he would get himself in trouble."Raybould denied the fore-going testimony, but the Trial Examiner did not credit hisdenial.We find that Raybould made the statements testified to.Kure, an employee, testified that on about July 8, 1937, when Kurewas exhorting his fellow workmen to wear their C. I. 0. buttons,Petrich, anotherforeman in the mechanicaldepartment,said, ".. .the buttons wouldn't do me no good," that Kure retorted that theUnion would be effective in protecting the men against unjustifieddischarges,whereupon Petrich said that he could always find areasonto lay Kure off or discharge him. Petrich denied makingthese statements or ever saying anything to Kure about his buttonsand Petrichwas corroboratedby several employees who, accordingto Kure, were present at the time.However, Zarek, a witness calledby the respondent, while denying that Petrich made the particularremark attributed to him by Kure contradicted Petrich in part,statingthat Petrich had said that it made no difference to himwhat buttons the men wore.Rosetestified that Ferguson, the chiefmotor inspector, came to him the day after the Board election,asking "what ... [he] was wearing that button for" and declaringthat the men ". . . had no more right to wear them buttons in theplant."Roseprotested that they still had the right to maintain theirorganizationand to bargain for their own members.FergusondeniedRose's testimony.The TrialExaminer,after, considering thecharacter of the testimonyand the demeanorof the witnesses, foundthat the statements attributed to Petrich and Ferguson 'vere madeas testified by the Board's witnesses, and we agree with his findings.Alex Kostuch, a laborer, testified, that Roberts, his immediatesupervisor who was elected presid•nt of the Association early inJuly 1937, told him during 1937 that Waggoner had given the Asso-ciation a gavel and had promised further assistance, that on January6, 1938, Roberts told him that if the Union won the election the plantwould close, and that Waggoner had ordered that all employees beso informed.Although Roberts denied having made the statements,the TrialExamineraccepted Kostuch's testimony, and we agree with InTRLAXE Moir OoRFo & ri of631his finding.The Trial Examiner also found, however, that Robertswas not a foreman or supervisor; and since there was no evidenceshowing that the respondent knew of or consented to Roberts' state-ments, that it was not responsible for them.The record shows thatfrom December 1937 to April 1938 Roberts had charge of a job onwhich were employed, during his shift, five bricklayers, includinghimself, and their helpers.Kostuch testified,that Roberts did nobricklaying on that job but only showed the other bricklayers whatto do.He also testified that Roberts signed his time card, a func-tion which the foremen customarily performed.Tiffen, the respond-ent'smason superintendent, testified that whenever he, Tiffen, leftthat job, he left a copy of the blueprints with Roberts and gave hisinstructions to Roberts specifically, since Roberts was the senior man.He further testified that the instructions were intended for all thebricklayers, but that he usually gave the instructions to Roberts be-fore the others, and that he expected Roberts to transmit them tothe others if that was necessary.Tiffen admitted that if work isnot done on a job, he holds the "senior man" responsible, and thatwhen he himself was not present on the job Roberts might not havelaid bricks all the time.The record also shows that Roberts super-vised several other bricklayers when a furnace was relined in 1934,and that he at all times had one or more helpers over whom he hadsupervisory authority.We think it clear that Roberts was a super-visory employee on January 6, 1938, when he stated that Waggonerthreatened to close the plant if the union won the election.Wetherefore find that the respondent is responsible for that' statement.2°We find, however, as did the Trial Examiner, that Roberts' usualposition was not that of a supervisor, but was that of a bricklayerwith such limited supervisory authority as is commonly exercisedby a skilled craftsman over his helpers and assistants, and that therespondent therefore was not responsible for the other statementabove referred to.We find that by the statements of Waggoner, Nicklaus, Kimbel,Schrock, Buckner, Raybould, Petrich, Ferguson, and Roberts, setforth above, the respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.D. The dischargesThe complaint, as amended, alleged that 16 employees were laidoff or discharged and refused reinstatement because they joined andassisted the Union.The respondent contends that they were laid20 International Association of Machinists v. N. L. R. B.(Serrick Corp.)311 U. S. 72,affirming 110 F. (2d) 29(App. D.C) enforcingMatter of The Serrick CorporationandInternat,onal Union, United Automobile Workers of America, Local No. 459, 8N. L. R. B.621; rehearing denied 311 U. S. 729. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDoff along with a large number of other employees because of reducedoperations, and that all the employees were laid off and reinstatedin accordance with a fair and just system of rating employees.Con-siderable testimony was adduced at the hearing regarding themechanics of the system and as to whether it might have been usedas an instrument of discrimination.The respondent receives the bulk of its raw materials betweenApril and November of each year, when navigation is open.on theriver flowing through its property.Substantial personnel changesconsequently take place each April and November in the departmentswhich receive and store the raw materials.The merit-rating systemwas put into effect in October 1937 and the first semi-annual ratingswere- made early in November 1937, only a short time prior to thefirst seasonal layoffs subsequent to the organization of the Unionand the Association.The large majority of the respondent's fore-men were kept uninformed of the existence of the system until March1938, and most of the ratings in November 1937 were therefore madeby departmental superintendents who did not normally come intodirect, contact with the persons they rated.The first time any non-supervisory employees were informed of the system was in aboutMay 1938 when a committee of the Association was told that thesystem had been in effect for some time.So far as the record shows,no general announcement of the system was made to the employeesuntilAugust 1, 1938, when the "Statement of Agreement" wasposted.None of the employees named in the complaint heard ofthe system until after their lay-off.Witnesses called by the respondent testified that the merit-ratingsystem operated as follows: Merit-rating records of all employeeswere prepared and maintained by the respondent, and employees wererated "excellent," "good," "fair," or "poor" on each of the followingtraits or qualifications :1.Supervision required.2.Cooperation.3.Skill (quality of work).4.Dependability.5.Safety (cooperation, attitude, interest).6.Industry.7.Adaptability.8.Deportment.The ratings were then scored as follows :Excellent, 5 points.Good, 4 points. INTERLAKE IRON CORPOR.ATPON633Fair, 3 points.-Poor, 2 points.The raters were provided with an, instruction sheet setting forthspecific instructions and suggestions on what each rating as to eachtrait was to indicate.21Each employee's scores on all the traits iverethen added to yield a total qualification score having a minimum of16 and a maximum of 40. Each employee was also .given a servicerating, computed as follows :Service up to 5 years___________________________________0 pointsService of 5 to 8 years__________________________________1 pointService of 8 to 11 years_________________________________2 pointsService of 11 to 13years________________________________3 pointsService of 13 to 15years________________________________4 pointsService of 15 to 17years________________________________5 pointsService of 17 to 19years________________________________6 pointsService of 19 to 20years________________________________7 pointsService of 20 years or over______________________________8 pointsThe service score was then added to the qualification score to obtainthe employee's final rating, which might be between 16 and 48.Thedescriptions of the system in evidence 22 stated that in the case ofemployees who were of special value to the respondent by virtue ofversatility or skill in a number of classes of work, a factor was addedto their rating on being transferred to lower classifications, therebybringing such employees to higher standing in such lower classifica-tions.However, the witnesses who explained the operation of thesystem did not point out the manner in which this factor was added,and it does not appear to have been done in any cases consideredat the hearing.On the other hand, Waggoner testified that a certainunique and complicated job-evaluation factor was added to each em-ployee's rating, although it was not mentioned in the descriptions ofthe system.The rating on qualifications was to be prepared andpassed upon each 6-month period by not less than two supervisorswith intimate knowledge of the qualifications of each worker.Whena lay-off was necessary the respondent, having previously arrangedall employees in an occupational unit from which the lay-off was21 The following are examples of the instructions:Under"Cooperation," "excellent" isdefined as,"Understands and follows the rules of team play.Offers helpful suggestions.Goes more than half way. Volunteers" ; "good" Is defined as, "Cooperates on the jobshe likes.Plays hard if he can carry the ball.Keeps up his end" ; "fair" is definedas "Shirks the hard and unpleasant task.Has to be drafted.Must be told to takecare of his half" ; and "poor"isdefined as, "Is inclined to hang back."Under "Skill(quality ofwork)" "excellent"is defined as, "consistently does an excellent job withoutwaste of time,effort or material" ; "good"is defined as, "Does excellent work within hiscapacity.Given enough time will do a good job" ; "fair" Is defined as,"Does good workmost of the time.Could improve" ;and "poor" is defined as, "Does indifferent work."m Board's Exhibits Nos. 9 and 18,and Respondent's Exhibit No. 83. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be made in the order of descending final ratings, furloughed therequired number from the bottom of the array.23Incase of a tiethe person with less seniority was laid off. In some cases the occu-pational unit was' a single job. In othercasesitwas a fixed, pre-determined group of jobs within a department, the holders of whichcustomarily knew other jobs within the group.Thus, in the by-products department, carloaders and apparatus men were placedwithin a single group or occupational unit. If, for example, therespondent had in its employ at a given time the number of car-loaders it needed but had one apparatus man more than it needed,and therefore decided to lay off a man, it would lay off one ofthe carloaders if his rating was lower than that of the lowestapparatus man.The remaining employees would then be trans-ferred about within the unit to the extent necessary, and theproper number of men assigned to each job.The system of lay-offswas modified when the Furnace Plant shut down, a frequent occur-rence.In order to keep in its employ a nucleus of capable employeesfamiliar with the operations of its Furnace Plant, the respondentwould transfer a number of Furnace Plant employees, selected accord-ing to the merit-rating system, to the Coke Oven Plant, where, ir-respective of the rating system and similarity of jobs, they displacedthe lowest rated employees on jobs which the employees beingtransferred were capable of filling.The foremen and supervisors making the ratings revealed throughtheir testimony their inability to rate employees expertly.With fewexceptions, the supervisory employees who were required to rate em-ployees were, while on the witness stand, unable to define accuratelythe eight qualifications on which ratings were made or to distinguishbetween some of them.Because of some similarity and overlappingamong the various eight qualifications named, it is apparent that theraters allowed their general judgment of the employees to influencethem in their ratings as to specific qualifications. It is clear from theevidence that notwithstanding the written instructions issued by therespondent to the raters, their lack of experience or of understandingmust have resulted in considerable haphazard rating.Moreover, untilMay 1938 no employees were aware that they were being rated and atno time were they informed of their rating or relative standing,exceptupon request.They were not given the opportunity to appeal from23 According to the testimony,whenever a lay-off was necessary,the respondent pre-pared charts having a symbol for each employee in each job classification and occupa-tional unit and stating his final rating.The symbols were all identical,and no namesappeared on the charts.The department heads selected the employees to be laid off bychecking the symbols representing them on the charts.Each employee's employment-record card already set forth his rating and relative position in his job classification, andthe personnel department was thus able readily to find the name of each employee whosesymbol had been checked on the chart. INTERLAKE IRON. CORPORATION635their ratings if they believed that they were based upon personalbias or discrimination'24despite the obvious fact that the rating pro-cedure offered opportunity for discriminatory treatment.There is noevidence that the employees were informed at any time prior to thehearing what the occupational unit was on the basis of which therespondent made selections for lay-offs.The respondent made nosystematic attempt, on the basis of the ratings, to correct low efficiencyby conference or instruction.We shall consider whether or not a study of the ratings as a wholediscriminate in favor of members of the Association and against mem-bers and officers of the Union.Dr. J., E.Walters, Director of Per-sonnel,Schools of Engineering and Professor of Administration atPurdue University,testified that certain tests which,according tohim, would have revealed discrimination"to any extent," had beencarried out under his supervision on the ratings of November 1937and April 1938, and that they indicated the reliability of the respond-ent's merit-rating system.Walters' tests were in part inapplicable tothe respondent'smerit-rating system.It is clear,also, that to theextent that they were applicable,they were designed to show theoperation of the system among the employees as a whole,and,couldnot have revealed the presence of discrimination in the relatively fewcases presented by the complaint.Walters' testimony has failed toconvince us, nor did it convince the Trial Examiner, ofthe prob-ability that discrimination was absent in the application of the ratingsystem.The curtailment of the respondent's operations commenced early inNovember 1937and continued until the end of November 1938, witha resulting lay-off of employees during each month and aggregatingapproximately 400 persons laid off during the 1-year period.Withtwo exceptions not here material,no new employees were hired duringthis period.Seven of the employees named in the complaint werelaid off in November 1937 and the other nine in May and June 1938.It is not possible to compare the percentage of union members in theplant with the percentage of union members among those laid off,since no list of union members is in evidence.25A list of Associationmembers is, however,in evidence.In view of the rivalry between thetwo organizations a considerable difference between the effect of thelay-off system upon Association members and its effect upon othersmight, in the absence of explanation,indicate discrimination in appli-24Walters,the respondent's expert witness,admitted that a, good rating system shouldprovide for information to the individual employee as to his gradeand theright to appeal.u SeeMatterof F. W. WoolworthCompany et at.andUnited WholesaleifWarehouseEmployeesofNewYork, Local #65, UnitedRetailifWholesale Employees of America,0 1 0, 25 N L R B 1362 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDcation of the rating system.The record shows that of the 922 em-ployees in November 1937, 513, or 55 per cent, were members of theAssociation, while of the 170 persons laid off in November and Decem-ber 1937, only 68, or 38 per cent, were members of the Association.During the period from November 1, 1937, to June 30, 1938, about 383persons were laid off, of whom 201, or 52 per cent were membersof the Association.Of the 47 employees who joined the Associationduring the first 3 days on which it received applications, only 7 werelaid off, and all but 2 of the 7 were subsequently rehired.The recordalso shows that while very few officers, representatives, and committee-men of the Association were laid off, and most of those were subse-quently rehired, three officers of the Union, two members of itsgrievance committee, and a number of its stewards, were laid off andnever rehired.In the light of all the evidence in the case, however, wedo not believe that the foregoing facts are sufficient to establish thatthe rating system was operated in a generally discriminatory mannerthroughout the plant.The question remains, however, of whether the respondent used themerit-rating system for discriminatory purposes in individual cases.The record shows that the respondent, even after the constitutionalityof the Act had been upheld by the Supreme Court, actively interferedin the employees' self-organization by opposing the Union.Underthese circumstances the secret inauguration of the rating system justprior to a general lay-off and at a time when both the Union and theAssociation were actively organizing employees in the plant, the useof raters who did not come into direct contact with the persons theyrated, and the failure, discussed above, to inform the employees fullyas to the system or otherwise to administer the system along fair andequitable lines, suggest the likelihood that the system was so used. Inaddition, through the system of inter- and intra-departmental transfersand the job-evaluation ratings used in conjunction with the merit-rating system, the respondent's lay-off policy became so complicatedthat any discrimination practiced would have been extremely difficultto detect.It was therefore incumbent upon the respondent to showthat the lay-off of the union officers and members named in the com-plaint was not made on a discriminatory basis.The merit ratingsof the employees obviously are not conclusive, in view of the establishedanti-union bias of the respondent and, especially, of several super-visors who made the ratings.Since the factual basis upon which thevarious ratings were made was a matter exclusively in the knowledgeof the respondent, the burden was upon it to show that each employee,including those retained in preference to the laid-off employees, meritedthe rating which he received.'-'a'Montgomery Ward & Co. v. N. L. R. B.,107 F.(2d) 555(C. C. A. 7)',enforcing, asmodified,Matter of Montgomery Ward & CompanyandReuben Lntzenberger,et al., rNTEiRLAXE IRON CORPORATION637We shall nowconsidereach of thecasesof allegeddiscriminationseparately.Peter Cipich.Cipich was first employed by the respondent on Sep-tember 13, 1928, and worked in various occupations until November 26,1937, the date of his lay-off.He joined the Union on May 24, 1937,and wore his button in the plant.In November 1937 Cipich was rated as a wharf feederand reliefman, receiving a total of 28 points, which included 2 points for hisservice seniority.His relative standing was 5th in a group of 7 wharffeeders and 13th. in a group of 16 employees in his occupational unit,which consisted of wharf feeders, bin tenders, foundry loader helpers,and foundry pickers.The three employees in his occupational unitwith lower relative standings were laid off before Cipich.'The respondent produced approximately 65,000 tons of coke inOctober1937,51,000 in November,51,000 in December,54,000 in Jan-uary 1938, 46,000 in February, 46,000 in March, 44,000 in April,39,000in May, 45,000 in June, 34,000 in July, 34,000 in August, 40,000 in Sep-tember, 39,000 in October, 37,000 in November, and 47,000 in December.The number of employees in the entire coke-handling department was55 at the beginning of November 1937.The total force in the depart-ment increased to 66 on November 4 and remained at approximatelythat figure until November 16, when it decreased to 56.The total forceincreased to 61 on November 26, the day Cipich was laid off, and thendropped somewhat, and the month ended with this department havinga total force of 58 employees.The number of cleaners was 25 at thebeginning of November and 32 on November 30. In the interveningperiod the fluctuation in the number ofcleanersroughly paralleledthat in the department as a whole.Between November 1 and 30 thenumber of wharffeedersdropped, with no intervening increase, from7 to 4,, and the number of foundry pickers dropped from 2 to 1, thuscausingthe number of employees in Cipich's occupational unit to dropfrom 16 to 12.The number of persons employed on all the other jobsin the department remained fixed at 21 throughout the month?eEach ovenload ofcoke produced by the respondent is dumped onthe coke wharves withina few minutes after beingpushed-from thecoke oven.The wharffeeders arestationed on the coke wharves andthey opengateswhich allow the coke to slide down from the wharves9 N. L. R.B. 538;The Triplex Screw Companyv.N. L. R.B.decided March 14, 1941,(C. C A 6),8 L. R. R. 136, enforcing,as modified,Matter of The Triplex Screw CompanyandAmalgamated Asaociataon of Iron,SteelandTan Workersof North America, LocalNo. 1538,25 N. L R B 1126;Matter of Wilson & Co, Inc.andUnited Cannery, Agricultu,al,packing d Allied Workers of America,Local No. 216, 26 N L. R B 273;Mattesof Phelps Dodge CorporationandMetal Trade Councilof Ago,Arizona,32 N L it. B 338.26 The otherjobs were foundry loader helpers and bin tenders,which were in Cipich'soccupational unit, and bridge operators,domestic loaders,foundry loaders,and furnaceloaders 638DECISIONSOF NATIONAL LABORRELATIONS BOARDto conveyor belts, regulating the feed according to signals.They alsoclean up spillage and coke dust clinging to the conveyor belts, anoperation as extensive as that of regulating the movement of the coke.The conveyor belts take the coke to screens.The coke is then eitherloaded on cars for shipment or placed in storage. It thus appearsthat the number of wharf feeders required ordinarily would varydirectly with the amount of coke produced and the total number ofemployees engaged in handling coke.With Cipich's lay-off, however,the number of wharf feeders remaining was only four, and the recordshows that employment of only four wharf feeders to handle the vol-ume of coke being produced at that time was unusual.27Moreover,on November 26 eight employees, and on November 30 a ninth em-ployee, from other departments of the Coke Oven Division were trans-ferred into the coke-handling department as cleaners.28Cipich wasone of eight employees laid off from the department between November24 and 27, the others being another wharf feeder, foundry pickerNewsam, whose case is discussed below, and five cleaners. Since thenumber of cleaners in the department increased from 25 to 32 duringNovember and since cleaning constitutes as large a part of the wharffeeder's duties as does feeding coke, it would appear that the respond-ent assigned cleaners, and possibly some other employees, to do partof the work ordinarily done by the wharf feeders.The record showsthat no material financial saving was involved in the change.29Asshown below, in our discussion of Bulich's lay-off, the transfers andlay-offs of cleaners during the month resulted in a substantial increasein the proportion of Association members among the cleaners. In-asmuch as Cipich was not laid off because the respondent requiredfewer wharf feeders or other employees in his occupational unit, wefind that he was not laid off in accordance with the respondent's usuallay-off policy.27As stated above the respondent produced about 51,000 tons of coke in November 1937,and production remained at about that figure in December.The following are the numberof wharf feeders employed during several months in 1938, the figures for which have beenobtained from a study of the respondent's employment records in evidence,the numberin parentheses after each month indicating the approximate number of tons of coke pro-duced by the respondent during that month: June(45,000)6 to 9, the average being 7;July(34,000)6; August(40,000)6; September(39,000)6, except for the last 3 days,when it was 5 ; October(37,000)5 ; November(37,000)8 for 21 days and 9 for thelast 9 days.The ratio of the number of employees in the entire department to thenumber of wharf feeders was 14 5 at the end of November 1937,whereas during the monthsjust mentioned it varied from 6 to 9.83, except for the period between September 28 andOctober 29,1938, when it was between 10 4 and 11 6.28 Although two of the nine had been transferred from the Furnace Plant to such otherdepartment on November 4, apparently in connection with the closing of one of'the fur-naces, it is clear that their transfer into the coke-handling department was not for thepurpose of keeping a nucleus of employees for the Furnace Plant, since they were laborers.2eWharf feeders and car cleaners were paid 65 cents an hour ; building cleaners 64cents an hour;yard cleaners and laborers 62% cents an hour.Moreover,from June toNovember 1938 when the monthly production of coke was at all times, considerably lessthan in November and December 1937,the respondent employed from five to nine wharffeeders.(See footnote 27, above.) INTERLAKE IRON CORPORATION639The rating on the basis of which the respondent contends that Cipichwas laid off was made by Nicklaus. The respondent failed to showthat Cipich was a less efficient or less valuable employee than the em-ployees in his occupational unit who received higher ratings.As wehave found in Subsection C, above, Nicklaus, when he noticed GageWoods' union buttons, warned him to be careful. In view of therespondent's and Nicklaus' attitude towards the labor organization ofwhich Cipich was known to be a member, the manner, discussed above,in which the rating system was introduced and operated, and ofCipich's long service with respondent, we are of the opinion thatCipich's rating did not indicate his true position with respect to theother employees in his occupational unit.We find that the respondent laid off and thereafter failed to reinstateCipich because of his union membership and activity.We find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of employ-ment of Peter Cipich and that the respondent has thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Henry Newsaan.Newsam 30 was first employed by the respondenton December 5, 1925, as a conveyor man.At the time of his lay-off onNovember 24, 1937, he was employed as a foundry picker in the coke-handling department.He was transferred approximately 26 timesduring the course of his employment and worked in a number ofcapacities.He applied for membership in the Union in May 1937,wore his union button in the plant, and was active in soliciting em-ployees to join the Union.As found above, Irving Buckner, a reliefforeman in the coke-handling department, told Newsam in Augustor September 1937 that he would have to join the Association and, onNewsam's replying that he did not recognize the Association as a union,said "That's up to you, but it may cost you something." NewsamIn November 1937 Newsam received a qualification rating of 23points, plus 3 points for length of service.He was second in a groupof two foundry pickers and 15th in a group of 16 employees in hisoccupational unit, which consisted of foundry pickers, bin tenders,wharf feeders, and foundry-loader helpers.The total force in thecoke-handling department rose from 57 on November 24, the day ofNewsam's lay-off, to 58 on November 30.As indicated above in thediscussion of Cipich's case, Newsam, Cipich, and the six other em-ployees who were laid off at about that time were in effect replaced bynine men who were transferred into the department on November 26and 30 from other departments of the Coke Oven Plant. Five of the° Newsam was also referred to in the record as Bert Newsam. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDnine wereAssociation members.Although no, employeeclassified asa foundry picker replaced Newsam immediately, it is clear from theevidence that his work of foundry picking continued to be done byemployees classifiedas reliefmen.Beginning in February 1938, more-over, additional men were made foundry pickers, and from June toNovember 1938, although each month's production of coke was sub-stantially less than that of November or December 1937, at least threefoundry pickers were employed at all times.Inasmuch as Newsam'siay-off was not caused by the need for fewer foundry pickers, or otheremployees in his occupational unit, we find that he was not laid offm accordancewith the respondent's usual lay-off policy.The respondent made no showingthat Newsamwas less efficientor was otherwise less valuable to it than the employees in his occupa-tional unit who were retained because of their higher ratings.Newsamwas rated by Nicklaus, whose hostility to the Union has'already beenmentioned.In view of his outstanding union activity as a solicitor formembers, and of Buckner'swarningto him, which he did not heed,and of his longservice with respondent, we are convinced that hisrating did not properly reflect his true relative standing in hisoccupational unit.Under these circumstances, we find that the respondent laid off andthereafter failed to reinstate Newsam because of his union membershipand activity.We find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of employ-ment of Henry Newsam, and that the respondent has thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Paul Bulich.Bulich worked as a buildingcleaner inthe coke-handling department from March 6, 1937, the date he was hired, untilhis lay-off on November 15, 1937.He had previously had intermittentemployment with the respondent but had acquired no service sen-iority.He was a member of the Gas Workers Union in 1934 andjoined the Union in April 1937.He wore his union button in theplant and spoke to a number of employees about the Union.In November 1937 Bulich's merit rating totaled 29 points and hisrelativestanding was 26th in a group of 35 cleaners, which was hisoccupational unit.When he was laid off on November 15, therespondent retained three cleaners whose ratings were less than his,namely, James Felice, Emilio Fontana, and Steve Cvetkovich.Thefirst two were Association members.All had been transferred fromthe Furnace Plant during November, but since they were laid offon November 26 and 27, it is clear that they had not been transferredfor the purpose of preserving a nucleus for the Furnace Plant, andwe so find.We do not agree with the Trial Examiner's finding that INTERLAXR IRON OORPORATION641the retention of Fontana and Cvetkovich constitutedmere "minorviolations of the respondent's lay-off policy" in no way affectingBulich or causing his lay-off. If on November 15 Bulich had beenkept instead of Fontana, Cvetkovich, and Felice, he would still havebeen employed on November 26, when the respondent transferred eightadditional employees into the coke-handling departmentas cleaners,and he would have been entitled to be retained thereafter.While theevidence shows that at times, because of temporary absence from theplant or for some other special reason, employees were retained forseveral days after others with higher ratings had been laid off, noexplanationwas offered for not following the rating system inBulich's case.Since the number of cleaners increased from 25 to 32during November and was at all times greater than 25, the questionalso arisesof whether it was necessary to lay off any cleaners at all.Of the 22 employees brought into the department and made cleanersduring November, 15 were transferred from the Furnace Plant.However, 8 of the 15 had been employed there as common laborers,and 3 of the remaining 7 were laid off before the end of the month.It thus appears, and we find, that in accordance with the respondent'susualmethod of selecting employees for lay-off, employees from theFurnace Plant would not have displaced more than four cleaners,a number considerably less than the number of cleaners with ratingslower than Bulich's.The proportion of Association members amongthe cleaners changed significantly during the month as a result of thevarious transfers and lay-offs.On November 1, when 25 cleanerswere in the department, 8, or 32 per cent, were members of the Asso-ciation.On November 30, when 32 cleaners were in the department,15, or 47 percent, were members of the Association.We find thatBulich's lay-off was not in accordance with the respondent's usualprocedure.No showing was made at the hearing that Bulich's efficiency wasless than that of the cleaners who were retained at the time of hislay-off.31Having joined the Gas Workers Union when the respond-ent was sponsoring its rival, the company-dominated Plan, and hav-ing then joined and assisted the' Union, to which the respondent washostile, Bulich stood out as an employee who was persistent in goingcounter to the respondent's manifested wishes as to organization ofits employees.Since he was rated by Nicklaus, who was hostile to theUnion, we find, under all the circumstances, that his rating didnot reflect his true relative standing in his occupational unit.We find that the respondent laid off and thereafter failed to re-employ Bulich because of his union membership and activity-81Buckner, one of Bulich's foremen, testified that Bulich was unable to do the job of binfeeder,and Foreman Hardtke testified that Bulich complained to him about dust on the job,even after Haidtke had explained to him how to avoid itIt does not appear, ho\Never, thatBulich's wwoik on his own job was unsatisfactory 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the respondent has discouraged membership in theUnion by discrimination in regard- to the hire and tenure of employ-ment of Paul Bulich, and that the respondent has thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Gage, Woods.Woods was employed by the respondent on August22'. 1933, having previously worked for the -respondent for a briefperiod during 1929.He was laid off on November 12, 1934, and wasrehired in January 1935, after which he, worked continuously untilhis lay-off on June 6, 1938.He joined the Union in April 1937 andwas an active member of the grievance committee.As found above,Irving Buckner, a relief foreman in Woods' department, told himthat ,the respondent would not stand for an outside union organizingits employees, that if an attempt was made to organize them thesame' -thing would happen as had happened at Republic Steel, andthat he, Buckner, was a "company man" and as such stood for theopen shop.As we have further found above, Assistant Superin-tendent Nicklaus, on seeing union buttons on Woods' cap, admonishedhim to be careful.In November 1937 Woods was rated third in a group of seven wharffeeders.The three wharf feeders with the lowest ratings, includingCipich, were laid off, but their jobs were soon filled by transfer sothat in April 1938 eight wharf 'feeders were employed. In April1938 Woods' rating, which had been 32 points the previous November,fell to 28 points.He was then 7th in the group of 8 wharf feedersand 18th in a group of 19 employees in his occupational unit, whichincluded wharf feeders, bin tenders, foundry-loader helpers, andfoundry pickers.Sicich, a wharf feeder with a lower rating thanWoods, was retained for 11 days after Woods was laid off, a clearviolation of the respondent's lay-off policy.Sicich was a memberof the Association.The record shows that Irving Buckner and Nicklaus participatedinWoods' rating in April 1938, and that they were hostile to theUnion.None of the respondent's supervisory officials who testifiedmade any comparison of Woods' qualifications with those of the em-ployees in his occupational unit who were retained, and no showingwas made that Woods was a less efficient employee than they.Asan active member of the Union's grievance committee, Woods wasone of the most prominent members of the Union. In view of thisfact, and of Nicklaus' and Buckner's expressed hostility to the Union,we find that Woods' rating -did not reflect correctly his relativestanding among the employees in his occupational unit.We are convinced, as was the Trial Examiner, that Woods waslaid off and thereafter not reinstated because of his union membershipand activity, and we so find. INTERLAKE IRON CORPORATION643We find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of employ-ment of Gage Woods, and that the respondent has thereby interferedwith, restrained, and ' coerced its employees in the exercise of therights guaranteed in Section 7 of the Act.Henry Buehler.Buehler was first employed by the respondent in1919 but quit in ' 1921.He was reemployed on December 19, 1924,and worked in various occupations until his lay-off on June 4, 1938.He joined the Union on May 6, 1937, served as grievance representa-tive for the oven department and was on the committee which calledon Waggoner and requested recognition of the Union as bargainingagent.As found above, one of Buehler's foremen, Schrock, in aboutMay 1937, told Buehler that he was wasting money by being a memberof the Union, and,Foreman Kimbel warned him not to be so activefor the Union.In November 1937 Buehler was rated as a quench-car operator inthe oven department and received a rating of 32 points, including3 points for length of service. In April 1938 his rating droppedto 27 points, including his service credit.His relative standing wasthen last in a group of 6 quench-car operators and 52nd in a groupof 57 employees in his occupational unit, which also included larry-men, door-machine men, lidmen, lutermen, and door cleaners.Be-tween the April 1938 rating and Buehler's lay-off on June 4, threeemployees in his occupational unit had been transferred to the cate-gory of oven cleaners and six had been laid off. Five other employeeshad come into the occupational unit, including four from the FurnaceDivision and one Brinzie from the mason department.Brinzie, amember of the Association, was made a door cleaner on June 4.Onthe day of his lay-off Buehler was 53rd of the 53 employees then inhis occupational unit.In view of Brinzie's transfer to the unit onthat day, however, Buehler's lay-off was unwarranted under therespondent's lay-off system.A schedule is maintained by the respondent to fix definite timesfor the coke to be pushed from each oven, and the respondent con-tended that Buehler frequently caused coke to be pushed from theovens ahead of schedule., The record shows, however, that the sched-ule was often departed from, in order to permit employees to attendsafety meetings, to allow repairs to be made, or for other reasons,and we find, as did the Trial Examiner, that on the occasions whenBuehler departed from the schedule it was pursuant to the instruc-tions of his foremen.Buehler admitted that he was admonisheda number of times not to be wasteful of the clay used to seal up theovens, and that once, when he was in a different occupational unit,his failure properly -to perform a certain operation caused an ex-45012 2-4 2-v o1 33 ---4 2 644DECISIONSOF NATIONALLABOR RELATIONS BOARD.plosion.However, the respondent failed to establish that Buehlerwas less efficient or valuable an employee than the employees in hisoccupational unit who received higher ratings. In view of this fact,his long service with the respondent, his prominence as a memberof the Union's grievance committee and of the committee whichrequested recognition of the Union and the fact that Schrock andKimbel, who were hostile to the Union, participated in his rating,we find that Buehler's rating was made lower than was warrantedby the character of his work.We find, as did the Trial Examiner,that Buehler was laid off and thereafter not reemployed because ofhis union membership and activity.We find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of employ-ment of Henry Buehler, and that the respondent has thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.Ray Beckley.Beckley was first employed by the respondent in1925, but because of lay-offs his seniority was based upon his rehiringon January 13,1934.His final lay-off was on May 2, 1938. During hisemployment by the respondent he worked as a bin operator, laborer,cleaner, oiler, trestleman, conveyorman, larryman, and lidman.Hejoined the Association in May 1937 and was an unsuccessful candidatefor vice president in the first election.He left the Association andinSeptember 1937 joined the Union.He solicited members andshortly after his lay-off became corresponding secretary.In November 1937 Beckley was rated as a relief man and larrymanin the oven department and received ,a total of 35 points, which gavehim a relative standing of 9th among-the 12 employees in the groupof larrymen.At about the end of November he was made a lidman.In April 1938 Beckley was rated as a lidman and received 24 points,which made him 12th among the 12 lidmen rated, and 55th of the_57 employees in his occupational unit, which included lidmen, larry-men, door-machine men, quench-car men, lutermen, and door cleaners.The persons in the occupational unit rated lower than Beckley werelaid off before he was or at about the same time.When Beckley waslaid off on May 2, 1938, he was informed by his foreman that it wasin order to make room for men to be transferred from the FurnacePlant, but no such transfers were made until June 1, a month later.Kimbel, whose hostility to the Union was discussed above, participatedinmaking Beckley's April rating.The respondent did not showthat Beckley's efficiency was less than that of the employees in hisoccupational unit who, having received higher efficiency ratings,were retained when he was laid off. Beckley's membership in theUnion and his exerting his influence to get other employees to join,were unusually important because of his prominence as former can- INTE(ItLAKEIRON CORPORATION645didate for vice president of the Association.We find that becauseof his union affiliation and activity Beckley was given a rating whichdid not properly reflect his true relative position in his occupationalunit.We also find that Beckley was laid off and thereafter notreinstated because of his membership and activity in the Union, andbecause he left the Association.We find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of employ-ment of Ray Beckley, and that the respondent has thereby interferedwith, restrained, and coerced its employees in the exercise of the,rights guaranteed in Section 7 of the Act.Glen Rose.Rose worked for the respondent as motor inspectorfor over 9 years prior to his lay-off on June 2, 1938.He joined theUnion on April 29, 1937, and, as one of the original organizers, wasvery active soliciting memberships.Numerous employees joined theUnion as the result of his efforts.He served as chief steward andas steward for his department, wearing a large badge identifying hisposition.At the time of the hearing he was president of the Union.As we have found in subsection C above, Rose on several occasionswas warned by supervisors of the respondent about his union activi-ties.Foreman Raybould advised him` not to be so active in the Union,and Ferguson, the chief motor inspector, told him after the Boardelection that the employees no longer had a right to wear union but-tons in the plant. In about May or June 1937, while the organi-zational campaigns were still under way, Rose used the typewriterin Superintendent Bench's office without authority.He was severelyreprimanded and accused of having broken into the office to get thetypewriter.The evidence is clear that Rose did not break into theoffice but that the door had been left open. The respondent's wit-nesses admitted that there were no signs of the door having beenforced, and that the glass was unbroken; and no claim was madethat Rose had a key. Several witnesses testified that the door wasfrequently left unlocked or ajar.We are convinced that in takingthe unusual steps that they did, the respondent's officials were seekingto impress Rose and other employees with the fact that the respondentwas eager to seize upon a pretext to discipline Rose, as well as other11active union members.Rose received a rating of 23 points in November 1937, and 31 pointsin April 1938.Both grades included two points for service.Hisrelative standing in April 1938 was seventh in a group of eight em-ployees in his occupational unit, which consisted only of the motorinspectors in the mechanical department of the Coke Oven Plant.The record does not show that Rose was a less efficient employee than'the motor inspectors in his department who were retained.On the 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDother hand, the record shows that as chief steward, one of the originalorganizersand one of the most active and successful solicitors forthe Union, Rose was among its most valuable members.The recordshows that he receivedseveralwarnings from the respondent toceasehis activities.In view of these circumstances and of the factthat he was rated by Ferguson, who was hostile to the Union, andof the further fact that he had been kept in the respondent's employfor more than 9 years, we do not think the rating properly reflectedRose's relative efficiency.We are convinced, as was the Trial Ex-aminer that Rose was laid off and thereafter not reemployed becauseof his union activities and membership, and we so find.We find that the respondent has discouraged membership in theUnion by discriminationin regardto the hire and tenure of employ-ment of Glen Rose, and that the respondent has thereby interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Eli Knezevich.Knezevich worked as an oiler, a tractor operator,and a conveyor man in the coal-handling department, from about -March 1934 until his lay-off on June 17, 1938.He joined the Unionon April 29, 1937, and was thereafter active in the organization,serving as steward and outside guard, wearing his union buttonsand other insignia in the plant, and distributing application cardsto persons who requested them.As we have found above, ForemanRaybould, in May 1938, unsuccessfully sought to induce Knezevichto shift his allegiance from the Union to the Association.In November 1937 Knezevich was rated as a tractor operator inthe coal-handling department, receiving a total of 33 points.Sub-sequently he was transferred to the job of conveyor man. In April1938 Knezevich was rated as a conveyor man, receiving 25 points.His relative standing was 10th in his occupational unit, consistingof 11 conveyor men and tractor operators.On April 11, 1938, he'was again made a tractor operator, and on June 17 he was laid off.It was common for men to te transferred between the jobs 'of con-veyor man and tractor operator.No employees were rated as tractoroperators in April 1938.On June 18 and 19, the 2 days followingKnezevich's lay-off, Jones, Barrett, and Radosevich were transferredtoKnezevich's occupational unit.Jones had been a water tender inthe furnace department, Barrett had been a laborer in the furnacedepartment, and Radosevich had been a bridge oiler in Knezevich'sdepartment.While the transfer of Jones may be justified as carryingout the respondent's policy of preserving a nucleus of Furnace Plantemployees, that of Barrett cannot be so justified, since he was onlya laborer.32Barrettwas amember of the Association.The record32 Barrett was laid o8 on July 13, 1938, rehired in another department on September 27,1938,and then again laid off on November 26, 1938. INTERLAKE FRiON CORPORA'IP'IiON647also shows that while Radosevich, who was a bridge oiler in Kneze-vich's department, had a substantially better rating than Knezevich,itwas unnecessary to transfer him to Knezevich's occupational unit,since according to his relative standing he would not have been laidoff if he had remained on his former job .33 The record containstestimony by supervisors of Knezevich to the effect that he violatedgood safety practice by wearing leggings in need of repair, did notpack coal properly, was not sufficiently diligent in getting his tractorrepaired when it broke down, and did not properly take care of hisconveyor belts, thus delaying the operation of other belts. 'However,employees who relieved Knezevich when he operated a tractor testifiedthat they found the coal piles on which Knezevich had been workingin good condition when they relieved him.. One of the employeesalso testified that he worked on the conveyor belts at the same timeas Knezevich, about 100 feet away from him, and that he knew ofno case where the operation of the belts was delayed by Knezevich.As to his leggings, Knezevich explained that the respondent failedto replace or repair them when necessary and failed to furnish toolswith which he could have repaired them.Knezevich also adequatelyexplained the occasions when his tractor was allegedly idle. It ap-peared that the tractor he worked with had been rebuilt and that ithad frequent breakdowns.The respondent failed to establish thatKnezevich, as compared with the other employees in his occupationalunit, was a less efficient employee. In view of the fact that he wasan officer of and an active solicitor for the Union, and resisted Ray-bould's efforts to induce him to shift his allegiance to the Association,and in the light of all the circumstances, we find that Knezevich'srating did not properly indicate his efficiency in comparison withthat of the other employees in his occupational unit.We find, as did the Trial Examiner, that Knezevich was laid offand thereafter not reemployed because of his union membershipand activities.We find that the respondent has discouraged membership in theUnion by discrimination in regard to the hire and tenure of em-ployment of Eli Knezevich, and that the respondent has therebyinterfered with, 'restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Emil Ulaszek.Ulaszek was employed in the yard-coal departmentof the Coke Oven Division as a yard cleaner and breakerman forabout 16 months prior to his lay-off on November 6, 1937.He joinedthe Union on May 12, 1937, and wore his union button while at work,as did many of his fellow employees.His activity was limited toattending a few union meetings and to a few occasions when liediscussed the merits of the Union with other employees.23Transfers within a department were freely made by the department heads 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the November 1937 rating Ulaszek, with 26 points, was 3rdin the group of 3 breakermen in the yard-coal department, and 13thin the group of 13 employees in his occupational unit, which con-sisted of breakermen, pulverizers, mixermen, mixer-bin men, charg-ing-bin men, and Point R men. The working force in the yard-coaldepartment decreased from 25 at the beginning of November 1937,to 20 on November 30. The number of employees in Ulaszek's occu-pational unit decreased during that period from 13 to 12.Theevidence does not establish that Ulaszek was singled out for a lowrating because of his union activity and -thus discriminated against.Upon all the evidence we find as did the Trial Examiner, thatTJlaszek was not laid off as a result of any discrimination becausehe joined and assisted the Union, and we shall dismiss the complainta s to him.Clarence Cristy.Cristy had been employed as an oiler in the ore-dock department of the Blast Furnace, Division for about 9 monthsprior to his lay-off on November 14, 1937.He signed an applicationcard for membership in the Union on May 29, 1937, and served assteward for his department, wearing a large button which identifiedhim as such.At the time of his lay-off Cristy asked Richard Oliver,,his foreman, why he was laid off. Oliver stated that since his workwas satisfactory, he would be recalled when an oiler was againneeded, but that he was being laid off because the season for receiv-ing ore was over and a curtailment of operations necessitated areduction in force.Cristy testified that three men with less seniority were still work-ing at the time he was laid off.However, the evidence reveals thatthey were soon laid off and that they were laborers, not oilers.Ofthe 5 men in his 'occupational group Cristy was rated 3rd with atotal of 34 points, while each of the 2 men ahead of him had 36 points.On November 14, 1937, Cristy and the employee who was ratedfourth were laid off and the next day the man who was rated fifth inthe group was laid off.Of the two men rated ahead of Cristy theone who was second was kept until June 28, 1938, and then laid offdue to the continued reduction in force.The man who was ratedfirst in the group was transferred in June 1938 to a laborer's jobin the mason department for 3 months, after which he returned tothe ore dock as an oiler.The respondent did not violate its own' rating system throughthe lay-offs in the oiler occupational group.While it is true thatCristy was an active union member, the record affords an insufficientbasis on which to sustain the allegation that he was discriminatorilylaid off, and we shall dismiss the complaint with respect to his lay-off. INTERLAKE IRON CORPORAPION649Anton Kure.Kure had been employed by the respondent as a riggerfor about 18 months prior to his lay-off on November 15, 1937.Hejoined the Union on April 29, 1937.Practically all the riggers weremembers of the Union.Kure wore his union button while at work andfrequently encouraged his fellow employees to do likewise.As foundabove, Casper Petrich, his foreman, told Kure that his union buttonwould do him no good, and that he could always find a reason to lay offor discharge Kure.Kure contended that after he joined the Union hewas given dangerous jobs to do alone and was sent aloft to do riggingwithout the assistance of a helper, but the evidence does not establishthis contention.Kure received a rating of 26 points in November and his relativestanding was eighth in the group of eight riggers which constituted hisoccupational unit.Victor Johnson, another rigger, was rated with 26points but, having greater seniority, stood seventh in the group.Therecords in evidence indicate that Kure was not replaced by transfer.We find, that Kure was not discriminatorily rated or laid off, and shalltherefore order that the complaint be dismissed as to him.John Nazy.Nazy was first employed on June 12, 1926, as a machin-ist's handyman in the mechanical department of the Coke Oven Divi-sion.He was later transferred to the mechanical department of theBlast Furnace Division, where he likewise worked as a machinist'shandyman.He joined the Union in May 1937.His chief complaintis that he was not given the job of janitor in his department instead ofbeing laid off on November 15, 1937.In November 1937 Nazy was rated with 29 points and his relativestanding was first in a group of two machinist's handymen.On No-vember,l, 1937, he was told that he was due for fay-off, but was trans-ferred to a job as blacksmith's helper, where he was 2nd in a group of2, as the other blacksmith's helper had a rating of 31 points.He waslaid off 2 weeks later.Edward Muszynski, the other machinist's han-dyman, had a rating of only 24 points, but he quit his job on November6,1937, before Nazy was laid off.No persons were subsequently trans-ferred to work as machinist's handymen and the other blacksmith'shelpers were subsequently laid off.We find that the record does notsustain the allegation that Nazy was discriminatorily laid off and shalldismiss the complaint with respect to him.Alex Kostuch.Kostuch had been employed by the respondent forabout 2 years prior to his lay-off on May 31, 1938.He joined the Unionin April 1937 and wore his union button in the plant.He was rated asamachine-shop laborer in the mechanical department of the BlastFurnace Division, receiving 22 points in December 1937 and 29 pointsin April 1938.As his relative standing was first in a group of one, itis impossible to compare his treatment with that of any other em- 650DECISIONS OF-NATIONAL LABOR RELATIONS BOARDployee.We find that Kostuch was not discriminatorily laid off andshall dismiss the complaint with respect to him.Harry Horton.Horton was employed by the respondent on May20, 1936, and worked as a motor inspector in the mechanical departmentof the Coke Oven Plant until his lay-off on June 6, 1938.He joinedthe Union early in May 1937 and was one of the more active members,acting as steward and being elected outside guard.As found above,Foreman Raybould, shortly after the Board election in January 1938,suggested that he take off his C. I. O. button, adding that since theUnion lost the election it would no longer do him any good.Horton was rated in November 1937 and received a total of 16 points.He was rated poor in each of the eight traits which was unusual, as noother employee in the plant was so rated. In April 1938 he receiveda total of 25 points, improving in all traits except supervision, but nev-ertheless he stood eighth in the group of eight motor inspectors whoconstituted his occupational unit.He was laid off on -June 6, 1938.Immediately following his lay-off several motor inspectors were trans-ferred from the Blast Furnace Division to the Coke Oven Division,pursuant to the respondent's policy of preserving a nucleus for the for-mer division.No new motor inspectors have been employed since thattime at either division.The respondent contends that Horton was not a safe worker andwas injured in many accidents.However, the record shows that hisrating in safety improved from "poor" in December 1937 to "fair"inApril 1938.The respondent also contends that Horton was analcoholic, which, together with illness, frequently caused his absencefrom work.He was made the subject of five abnormal reports dur-ing the period from November 20, 1937, to May 16, 1938.Consider-ing all the evidence adduced at the hearing with respect to Horton,we find, as did the Trial Examiner, that Horton was not laid offbecause of his union membership or activities.Accordingly we shalldismiss the complaint with respect to his lay-off.Joseph, Di Santo. 4Di Santo was employed as a laborer and track-man in the yard department of the Coke Oven Division from May11, 1936, to his lay-off on June 11, 1938.He was a member of theUnion and served as steward for the yard department.A grievancefiled by him concerning the providing of raincoats by the respondentwas taken up in his name by the union grievance committee, andhe was the only man in the department who wore a union buttonafter the Board election on January 7, 1938.In November 1937 Di Santo was rated with 34 points and had arelative standing of 10th in a group of 11 trackmen in the yarddepartment.In April 1938 he was rated with 28 points and had as;Di Santo is incorrectly listed in some of the respondent's records as Joseph Disanto INTERLAKE IRON CORPORATION651relative standing of 9th in a group of 10 trackmen, and 10th in thegroup of 11 trackmen and the trackwalker who constituted his occu-pational unit.Analysis of 'the ratings of trackmen discloses ageneral decrease in all ratings among this occupational group inApril 1938.On the day of his lay-off Art McQuade, yard master, told DiSanto that he was being laid off because other trackmen with moreexperience were being transferred to the department from the BlastFurnace Division to the Coke Oven Division.Both Di Santo andthe trackman rated below him were laid off on the same day. Nopersons were transferred from the Blast Furnace Division, but about2 months later Joseph Demaria and Phillip Cavalerie were- trans-ferred from jobs as laborers to trackmen.Di Santo claimed to bea better worker than one trackman who was retained when he waslaid off.However, the evidence is insufficient, to justify a findingthat Di Santo was laid off because he joined and assisted the Union.We shall therefore dismiss the complaint with respect to him.George Dreznes.35Dreznes was employed by the respondent onJuly 23, 1935, and, save for two brief lay-offs in December 1935 andFebruary 1936, he was continuously employed until his lay-off onJune 16, 1938.He joined the Union in May 1937 and 'wore his unionbutton in the plant but otherwise was not active in the organization.Dreznes was rated in November 1937, receiving a total of 29 pointswith a relative standing of seventh in a group of seven lidmen inthe oven department. In April 1938 he received a rating of 27 pointswith a relative standing of 10th in a group of 12 lidmen and 53rd inthe group of 57 employees in his occupational unit, which includedlidmen, larrymen, door-machine men, quench-car men, lutermen, anddoor cleaners.Upon all the evidence we find that Dreznes was notlaid off because he joined and assisted the. Union as alleged in thecomplaint and, accordingly, shall dismiss the complaint as to him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE]We find that the activities of the respondent set forth in SectionIII, C, and D, above, occurring in connection with the operationsof the respondent described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and35 Incorrectly listed as George Drezner on employment card 720 In evidence. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDto take certain affirmative action which we find will effectuate thepurposes and policies of the Act.We have found that the respondent discriminated against RayBeckley, Henry Buehler, Paul Bulich, Peter Cipich, Eli Knezevich,Henry Newsam, Glen Rose, and Gage Woods by laying them off andby thereafter failing to reinstate, them.We shall order the respond-ent to offer to each of these employees immediate and full reinstate-ment to his former or a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges.We shallorder the respondent to make whole Henry Buchler, Eli Knezevich,Glen Rose, and Gage Woods for any loss of pay they have sufferedby reason of their lay-off and of the failure to reinstate them by pay-ment to each of them of a sum of money equal to the amount which'he would normally have earned as wages from the date of his lay-offto the date of the offer of reinstatement, less his net earnings-during such period.Since the Trial Examiner found that the re-spondent did not discriminate against Ray Beckley, Paul Bulich,Peter Cipich, or Henry Newsam, we shall order the respondent tomake these employees whole for any loss of pay they have sufferedby reason of their lay-off and of the failure to reinstate them bypayment to each of them of a sum of money equal to the amounthe would normally have earned as wages from the date of his lay-offuntil June 21, 1940, the date of the service upon the respondent ofthe Trial Examiner's Intermediate' Report, and from the date of ourOrder to the date of the offer of reinstatement, less his net earningsduring said period.37The respondent excepted to the Trial Examiner's findings thatWoods and Rose had not obtained substantially equivalent employ-ment, thus contending, in effect, that those two employees should notbe reinstated even though the Board should find that they had beendiscriminated against.We find, however, that the purposes and poli-cies of the Act require that the respondent'reinstate all the employeesdiscriminated against irrespective of whether or not they have obtainedsubstantially equivalent employment.3888By "net earnings" is meant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his-unlawfullay-off and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. NationalLabor Relations Board,311 U. S. 7.37Matter of E. R.Haffelfinger Company, Inc.,andUnitedWall Paper Crafts of NorthAmerica, Local No. 6, 1 N.L R. B.760, 767.88Phelps Dodge Corp. v. N. L R.B,313 U. S. 177, modifying and remanding 113 F.(2d) 202(C.C.A. 2),enforcing as modifiedMatter of Phelps Dodge Corporation,a cor-porationandInternational Union of Mine,Milland Smelter Workers,Local No.30,E19N. L. R B. 545;Matter of Fe, d Motor CompanyandInternational Union, United Auto-mobile Workers of America,Local Union No. 2119,31 N L. R B 994. INTERLAKE IRON CORPORATION653Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.Local Union No. 1657, Steel Workers Organizing Committee,affiliated with the Congress of Industrial Organizations, and Em-ployees Association of Interlake Iron Corporation, are labor organiza-tions within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment by Ray Beckley, Henry Buehler, Paul Bulich, Peter Cipich,Eli Knezevich, Henry Newsam, Glen Rose, and Gage Woods, therebydiscouraging membership in a labor organization, the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of-Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (2) of the Act.6.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (3) of the Act, by laying off and refusingto employ Clarence Cristy, Joseph Di Santo, George A. Dreznes, Jr.,Harry Horton, Alex Kostuch, Anton Kure, John Nazy, and EmilUlaszek.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Interlake Iron Corporation, Chicago, Illinois, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Local Union No. 1657, SteelWorkers Organizing Committee, affiliated with the Congress of Indus-trial Organizations, or any other labor organization of its employees,by discriminating in regard to hire or tenure of employment or anyterm or condition of employment;(b) In any other manner interfering with,, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, and assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted activ- 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDities for the purposes of collective bargaining or other mutual aid andprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to Ray Beckley, Henry Buehler, Paul Bulich, PeterCipich, Eli Knezevich, Henry Newsam, Glen Rose, and Gage Woods,and to each of them, immediate and full reinstatement to theirformer or substantially equivalent positions, without, prejudice to theirseniority and other rights and privileges ;(b)Make whole Ray Beckley, Henry Buehler, Paul Bulich, PeterCipich, Eli Knezevich, Henry Newsam, Glen Rose, and Gage Woods,and each of them, for any loss of pay they have suffered by reasonof their lay-off and the respondent's failure to reinstate them bypaying to Henry Buehler, Eli Knezevich, Glen Rose, and Gage Woods,and each of them, a sum of money equal to that which each normallywould have earned as wages from the date of his lay-off to the dateof the offer of reinstatement, less his net earnings during said period,and by paying to Ray Beckley, Paul Bulich, Peter Cipich, and HenryNewsam, and each of them, a.sum of money equal to that which eachwould normally have earned as wages from the date of his lay-offto June 21, 1940, and from the date of this Order to the date of theoffer of reinstatement, less his net earnings during said period;(c)Post immediately in' conspicuous places at its plant, and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: (1) that the re-spondent will not engage in the conduct from which it is ordered tocease and desist in paragraphs 1 (a) and (b) of this Order; (2) thatthe respondent will take the affirmative action set forth in paragraphs2 (a) and (b) of this Order; and (3) that the respondent's employeesare free to become and remain members of Local Union No. 1657,SteelWorkers Organizing Committee, affiliated with the Congressof Industrial Organizations, and that the respondent will not discrimi-nate against any employee because of membership in or activity onbehalf of that organization ;(d)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint, as amended, be, andit hereby is, dismissed in so far as it alleges (1) that the respondentby initiating, fostering, and promoting the formation and continua-tion of the Association and by dominating and interfering with itsadministration and contributing support thereto has engaged in andis engaging in unfair labor practices within the meaning of Section8 (2) of the Act; and (2) that respondent by laying off and failingto reemploy Clarence Cristy, Joseph Di Santo, George A. Dreznes, INTERLAKE IRON CORPO'RATTON655Jr.,Harry Horton, Alex Kostuch, Anton Kure, John Nazy, and EmilUlaszek, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (3) of the Act.Mn.EDWINS.SMITH,dissenting in part:I cannot agree with the conclusion of the majority of the Board thatthe respondent has not dominated the formation and administrationof the Association in violation of Section 8 (2) of the Act.As the majority finds, the Plan which the respondent inauguratedfor its employees in 1933 was plainly company dominated, and therespondent made no effort to emancipate its employees from the bond-age of the Plan after. the passage of the Act in 1935. I am firmlyof the opinion that the circumstances under which the Plan was dis-established and the Association organized in 1937 show unmistakablythat the Association was the successor to the company-sponsored Plan,and therefore tainted with its illegality.3oThe mere disestablishment of the Plan did not, I believe, have theeffect of giving back to the employees the freedom of self-organiza-tion of which they had been deprived under the operation of the Plan.The respondent at no time informed the employees that they wouldthenceforth be permitted to exercise the full freedom of self-organi-zation guaranteed by the Act.On the contrary, the minutes of thedissolution meeting of the Plan clearly showed the respondent's re-luctance to disestablish the Plan and its satisfaction with the activitiesof the employee representatives thereunder.As a result, while therespondent abolished the 'formal structure of the Plan, it allowedall the implications of the policies which the Plan represented to con-tinue forcefully in the minds of the employees.Moreover, the effect of the respondent's failure to counteract itspast unfair labor' practices was heightened by other factors whichthe majority of the Board describes in large part but to which it erro-neously refuses, in my opinion, to,accord any weight.The temporarypresident,Mitchell,was a supervisory employee 40' A number of29N. L. R.B. v Newport News Shipbuilding&Dry DockCo., 308 U. S. 241,reversingmodification of Board's order in 101 F. (2d) 841(C.C.A. 4),enforcing as modifiedMatter of NewportNewsShipbuilding and Dry Dock CompanyandIndustrial Union ofMarine and Shipbuilding Workers of America,8 N.L. R B. 866;Westinghouse Electric itManufacturingCo v N. L.R. B.,112 F.(2d) 657(C. C. A. 2),enforcing as modifiedMatter of Westinghouse Electric it Manufacturing CompanyandUnited Electrical Radioit Machine Workers of America,Local#410,18 N.L R. B 300s0Mitchellwas a heater who directed the work of three helpers and was clearly asupervisory employee.Roberts, the first permanent president,as found by the majority,became a supervisory employee prior to the election on January 7, 1938.He continued,however,to hold his office.It is irrelevant that Mitchell and Roberts may have beenincluded among the respondent's production employees found by the Board to constitutean appropriate unit.SeeN.L. R. B.v.Christian Board of Publication,113 F(2d) 678(C C A 8)enforcingMatter of Christian Board of PublicationandAllied PrintingTrades Council of St. Louis, Missouri,13 N. L. R. B. 534,where the Court said atp. 682: "The respondent must be held responsible for the acts of its supervisory employeeseven though those employees may be included in an appropriate unit for collective bargain-ingIf it were otherwise an employer could freely influence his employees'freedom 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee representatives under the old Plan were active participantsin the organization of the Association in its early,crucial, stages.Asfound by the majority, at the election of temporary officers on May20, 1937,three of the four important offices were filled by formerPlan representatives.In addition,Warren McHenry,Sr., a first-aidman in the personnel department, who had been a Plan representa-tive at the time of its dissolution,opened and conducted the Associa-tion's first general organization meeting,held May 12,1937.This wasestablished by McHenry's own testimony,and was not seriously dis-puted.The prominent part taken by former Plan representatives inthe Association's initial public bid for adherentsamong theemployeesnecessarily created the impression in the employees'minds that theapproval theretofore bestowedby therespondent upon the company-dominated Plan was now being transferred to the Association.Asnotedby the majority,a number of former Plan representatives wereactive on behalf of the Union.The record does not show that for-mer Plan representatives predominated among the Union's first exec-utives, or in the inauguration of the Union's general organizationalcampaign,or, indeed,that theywere predominant in any activity ofthe Union.In any event,whatever doubt as to the respondent's de-sires concerning the employees'self-organizationmight have beenraised by the activity of former Plan representatives in both organi-zations was effectively dissipated by the numerous statements madeby officials and supervisory employees of the respondent to their sub-ordinates in supportof theAssociation and in disparagement of theUnion.Themajority findsthat suchstatements were made as earlyas the first week in May 1937,and it finds further that the respondentthereby interfered with, restrained,and coerced its employees in theexercise of their right to self-organization as guaranteed in Section7 of the Act. The majoritybrushes aside,however, the necessaryeffect of this unlawfulactivityupon the employees in their choiceas between the Association and the Union.To find that the respond-ent's unlawful interference did not constitute support to the Asso-ciation is justified neither by the plain facts in the record nor underBoard and Court precedent 41of choiceby this meansyet claimimmunity.As betweenthe respondent and its forementhe doctrine of respondeatsuperior applies and the responsibilitiesof that relationshipare notsuspendedmerely becausethe foremen chance to be includedwithin the appro-priate unit for collectivebargaining "41 SeeInternational Association of Machinists,etc. v. N. L. R. B.,311 U. S.72, affirming110 F. (2d) 29 (App. D. C.),enforcingMatter ofThe SerrickCorporationandInterna-tional Union, United AutomobileWorkers ofAmerica, LocalNo459, 8 N. LR. B. 621,rehearing denied, 311U. S. 729; N.L. R B v. Link-Belt Co.,311 U S. 584,reversingmodification of Board'sorder in110 F. (2d) 506(C.C A. 7),enforcing as modifiedMatter ofLink-Belt CompanyandLodge 1604 of Amalgamated Association of Iron, Steeland Tin Workers ofNorth America, etc.,12 N. L. R. B. 854,N. L. R. B.v.Texas Mining& SmeltingCo.,117F. (2d) 86(C. C. A. 5), enforcing as modifiedMatter of Texas Mining& Smelting CompanyandInternational Union of Mine, Mill & Smelter Workers, LocalNo 412,13 N.L. R. B 1163, rehearing denied February 1, 1941. INTERLAKE IRON CORPORATDON657The Board recognizes that it is not estopped from finding a vio-lation of Section 8(2) of the Act because of the Board's certificationof the Association in April 1938 42Nevertheless,the majority placesconsiderable stress upon the Union's participation in the electionwhichresulted in the certification and its failure, timely,to chargecompany domination of the Association.-I am of the opinion, how-ever, that a dominated union is not transformed into a bona fide labororganization by delay in filing charges.Where, as here,the employerhas persisted in its unfair labor practices,where it has continued tointerfere with the rights of its employees,and where its campaignto establish firmly its own labor organization has culminated in thediscriminatory discharges of employees who had indicated their desirefor bona fide representation,mere lapse of time should not operateto condone and perpetuate activities proscribed by the Act.Soundadministration of the Act requires,and I would find,that the re-spondent dominated the formation and administration of the Associa-tion.I would accordingly issue an order requiring the respondentto disestablish the Association.42 In this connection, seeNational Labor Relations Board v.McKesson & Robbins,Inc.,etc,8 L. R R. 383, decided May 5, 1941, (App D. C.) enforcing, as modified,Matter ofMcKesson & Robbins, Inc., etc.,andInternational Longshoremen d Warehousemen's Union,Local No.9,District 1, affiliated with the 0. 1.0., 19 N. L. R. B. 778The Court said :"..the result of an election is not always conclusive on the Board as to certification.Itmay disregard the results of an election, at any rate prior to certification if not alsoafterward, as it may those of any other method of ascertaining the majority, when itappears in proper proceedings that it has been affected by unfair practices."The overruling of the objections filed by the Union to the conduct of the election didnot constitute a decision on the issues in this case, since the objections dealt only withalleged actions of the iespondeat on the day of the election at and round the pollingplaces.